Citation Nr: 1409927	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-08 546	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 26, 2008.

2.  Entitlement to a rating in excess of 70 percent for PTSD, from September 26, 2008.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to September 26, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective May 25, 2007.  In April 2008, the Veteran filed a notice of disagreement with the assigned disability rating.  In a November 2008 rating decision, the RO awarded a 50 percent rating for the Veteran's PTSD, effective September 26, 2008.  A statement of the case was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2009.

In November 2012, the Board remanded claims for an initial rating in excess of 30 percent for PTSD, prior to September 26, 2008, and a rating in excess of 50 percent for PTSD, from September 26, 2008, for additional development.  At that time, the Board also found that the appeal encompassed a claim for a TDIU, and remanded the TDIU claim for additional development.  

After completing additional development, the Appeals Management Center (AMC), in an April 2013 rating decision, granted TDIU, effective September 26, 2008, and increased the Veteran's 50 percent disability rating for PTSD, to a 70 percent disability rating, effective September 26, 2008.  

As regards the 70 percent rating assigned for PTSD, the Board notes that, although the AMC granted a higher rating for PTSD during the pendency of the appeal, inasmuch as higher ratings for this disability are available prior to and after September 26, 2008, and a veteran is presumed to have sought the maximum available benefit for a disability, the Board has characterized the appeal as to evaluation of the Veteran's PTSD as  encompassing the first two matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the matter of the Veteran's entitlement to a TDIU, the Board notes that the award of a TDIU, from September 26, 2008, in the April 2013 rating decision reflects only a partial grant of the benefit sought with respect to this matter. Therefore, inasmuch as a TDIU may be available prior to September 26, 2008, that matter remains viable on appeal.  Id.

Also in April 2003, the AMC issued a supplemental SOC (SSOC), wherein it denied an initial rating in excess of 30 percent for PTSD, prior to September 26, 2008, and a rating in excess of 70 percent for PTSD, from September 26, 2008.  The AMC then returned these matters to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's  claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1964 to October 1983.

2.  On February 21, 2014, the Board received notification that the appellant died on January [redacted], 2014.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the  claims on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claims originated (listed on the first page of this decision).  






ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


